FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATHA SINGH,                                     No. 09-71567

               Petitioner,                       Agency No. A075-304-443

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Natha Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) order denying his motion to reopen removal proceedings conducted in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of

discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we deny the

petition for review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen

because the Notice to Appear showed that it had been personally served on Singh

and contained notice of his next scheduled hearing, see Khan v. Ashcroft, 374 F.3d

825, 828 (9th Cir. 2004) (notice proper where INS adhered to statutorily imposed

procedural requirements), and because the motion was filed more than 10 years

after the IJ’s May 16, 1997, order and Singh failed to demonstrate grounds for

equitable tolling of the filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003); 8 C.F.R. § 1003.23(b)(4)(ii).

      In light of our disposition, we need not consider Singh’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71567